Exhibit 10.1

INTRALASE CORP.

AMENDED AND RESTATED 2004 STOCK INCENTIVE PLAN

This AMENDED AND RESTATED 2004 STOCK INCENTIVE PLAN (the “Plan”) is hereby
established by INTRALASE CORP., a Delaware corporation (the “Company”), and
adopted by its Board of Directors as of May 23, 2006 (the “Effective Date”).

ARTICLE 1

PURPOSES OF THE PLAN

1.1 Purposes. The purposes of the Plan are (a) to enhance the ability of the
Company and its Affiliated Companies to attract and retain the services of
officers, qualified employees, directors and outside consultants and service
providers to the Company, upon whose judgment, initiative and efforts the
successful conduct and development of the Company’s businesses largely depends,
and (b) to provide additional incentives to such persons to devote their utmost
effort and skill to the advancement and betterment of the Company, by providing
them an opportunity to participate in the ownership of the Company and thereby
have an interest in the success and increased value of the Company that
coincides with the financial interests of the Company’s stockholders.

ARTICLE 2

DEFINITIONS

For purposes of this Plan, the following terms shall have the meanings
indicated:

2.1 Administrator. “Administrator” means the Board or, if the Board delegates
responsibility for any matter to the Committee, the term Administrator shall
mean the Committee.

2.2 Affiliated Company. “Affiliated Company” means:

(a) with respect to Incentive Options, any “parent corporation” or “subsidiary
corporation” of the Company, whether now existing or hereafter created or
acquired, as those terms are defined in Sections 424(e) and 424(f) of the Code,
respectively.; and

(b) with respect to Awards other than Incentive Options, any entity described in
paragraph (a) of this Section 2.2 above, plus any other corporation, limited
liability company (“LLC”), partnership or joint venture, whether now existing or
hereafter created or acquired, with respect to which the Company beneficially
owns more than fifty percent (50%) of: (1) the total combined voting power of
all outstanding voting securities or (2) the capital or profits interests of an
LLC, partnership or joint venture.

2.3 Award. “Award” means an Option, SAR, Restricted Stock, Restricted Stock Unit
or Stock Payment issued to a Participant under the Plan.

2.4 Award Agreement. “Award Agreement” means a written or electronic agreement
entered into between the Company and a Participant setting forth the terms and
conditions of an Award granted to a Participant.

2.5 Board. “Board” means the Board of Directors of the Company.

2.6 Change in Control. “Change in Control” shall mean the occurrence of any of
the following events:

(a) The approval by stockholders of the Company of a merger or consolidation of
the Company with any other corporation, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than fifty percent (50%) of the total voting power represented by
the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation; provided,



--------------------------------------------------------------------------------

however, that any such merger or consolidation as a result of a Going Private
Transaction (defined below) pursuant to Rule 13e-3 of the Securities Exchange
Act of 1934 (the “Act”) shall not constitute a Change of Control;

(b) The approval by the stockholders of the Company of a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets;

(c) Any “person” (as such term is used in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becoming the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing fifty percent (50%) or more of the total voting power
represented by the Company’s then outstanding voting securities; provided,
however, that any such “person” becoming a “beneficial owner” of securities of
the Company representing fifty percent (50%) or more of the total voting power
represented by the Company’s then outstanding voting securities as a result of
(A) a financing of the Company, or (B) an all cash tender offer by a private
equity firm, venture capital firm or other financial buyer, as reasonably
determined by the Company, shall not constitute a Change in Control; or

(d) A change in the composition of the Board, as a result of which fewer than a
majority of the directors are Incumbent Directors. “Incumbent Directors” shall
mean directors who either (A) are directors of the Company as of the date hereof
or (B) are elected, or nominated for election, to the Board with the affirmative
votes of at least a majority of those directors whose election or nomination was
not in connection with any transactions described in subsections (i), (ii), or
(iii) or in connection with an actual or threatened proxy contest relating to
the election of directors of the Company; provided, however, that any such
change in the composition of the Board as a result of a financing of the Company
(as reasonably determined by the Company) shall not constitute a Change in
Control.

2.7 Code. “Code” means the Internal Revenue Code of 1986, as amended from time
to time.

2.8 Committee. “Committee” means a committee of two or more members of the Board
appointed to administer the Plan, as set forth in Section 9.1 hereof.

2.9 Common Stock. “Common Stock” means the Common Stock of the Company, $.01 par
value, subject to adjustment pursuant to Section 4.3 hereof.

2.10 Consultant. “Consultant” means any consultant or advisor if: (i) the
consultant or advisor renders bona fide services to the Company or any
Affiliated Company; (ii) the services rendered by the consultant or advisor are
not in connection with the offer or sale of securities in a capital-raising
transaction and do not directly or indirectly promote or maintain a market for
the Company’s securities; and (iii) the consultant or advisor is a natural
person who has contracted directly with the Company or any Affiliated Company to
render such services.

2.11 Covered Employee. “Covered Employee” means the chief executive officer of
the Company (or the individual acting in such capacity) and the four (4) other
individuals that are the highest compensated officers of the Company for the
relevant taxable year for whom total compensation is required to be reported to
stockholders under the Exchange Act.

2.12 Disability. “Disability” means permanent and total disability as defined in
Section 22(e)(3) of the Code. The Administrator’s determination of a Disability
or the absence thereof shall be conclusive and binding on all interested
parties.

2.13 Dividend Equivalent. “Dividend Equivalent” means a right to receive
payments equivalent to the amount of dividends paid by the Company to holders of
shares of Common Stock with respect to the number of Dividend Equivalents held
by the Participant. The Dividend Equivalent may provide for payment in Common
Stock or in cash, or a fixed combination of Common Stock or cash, or the
Administrator may reserve the right to determine the manner of payment at the
time the Dividend Equivalent is payable. Dividend Equivalents may be granted
only in connection with a grant of Restricted



--------------------------------------------------------------------------------

Stock Units and shall be subject to the vesting conditions that govern
Restricted Stock Units as set forth in the applicable Restricted Stock Award
Agreement.

2.14 DRO. “DRO” means a domestic relations order as defined in the Code or Title
I of the Employee Retirement Income Security Act of 1974, as amended, or the
regulations thereunder.

2.15 Effective Date. “Effective Date” means the date on which the Plan is
adopted by the Board, as set forth on the first page hereof.

2.16 Exchange Act. “Exchange Act” means the Securities and Exchange Act of 1934,
as amended.

2.17 Exercise Price. “Exercise Price” means (i) the purchase price per share of
Common Stock payable upon exercise of an Option, or (ii) the value assigned to
an SAR as designated by the Administrator at the time such SAR is granted.

2.18 Fair Market Value. “Fair Market Value” on any given date means the value of
one share of Common Stock, determined as follows:

(a) If the Common Stock is then listed or admitted to trading on a Nasdaq market
system or a stock exchange which reports closing sale prices, the Fair Market
Value shall be the closing sale price on the date of valuation on such Nasdaq
market system or principal stock exchange on which the Common Stock is then
listed or admitted to trading, or, if no closing sale price is quoted on such
day, then the Fair Market Value shall be the closing sale price of the Common
Stock on such Nasdaq market system or such exchange on the next preceding day
for which a closing sale price is reported.

(b) If the Common Stock is not then listed or admitted to trading on a Nasdaq
market system or a stock exchange which reports closing sale prices, the Fair
Market Value shall be the average of the closing bid and asked prices of the
Common Stock in the over-the-counter market on the date of valuation.

(c) If neither (a) nor (b) is applicable as of the date of valuation, then the
Fair Market Value shall be determined by the Administrator in good faith using
any reasonable method of evaluation, which determination shall be conclusive and
binding on all interested parties.

2.19 Incentive Option. “Incentive Option” means any Option designated and
qualified as an “incentive stock option” as defined in Section 422 of the Code.

2.20 Incentive Option Agreement. “Incentive Option Agreement” means an Option
Agreement with respect to an Incentive Option.

2.21 NASD Dealer. “NASD Dealer” means a broker-dealer that is a member of the
National Association of Securities Dealers, Inc.

2.22 Nonqualified Option. “Nonqualified Option” means any Option that is not an
Incentive Option. To the extent that any Option designated as an Incentive
Option fails in whole or in part to qualify as an Incentive Option, including,
without limitation, for failure to meet the limitations applicable to a 10%
Stockholder or because it exceeds the annual limit provided for in Section 5.6
below, it shall to that extent constitute a Nonqualified Option.

2.23 Nonqualified Option Agreement. “Nonqualified Option Agreement” means an
Option Agreement with respect to a Nonqualified Option.

2.24 Option. “Option” means any option to purchase Common Stock granted pursuant
to the Plan.

2.25 Option Agreement. “Option Agreement” means the written agreement entered
into between the Company and the Optionee with respect to an Option granted
under the Plan.

2.26 Optionee. “Optionee” means a Participant who holds an Option.

2.27 Participant. “Participant” means an individual or entity who holds an Award
under the Plan.



--------------------------------------------------------------------------------

2.28 Performance Criteria. “Performance Criteria” means one or more of the
following as established by the Administrator, which may be stated as a target
percentage or dollar amount, a percentage increase over a base period percentage
or dollar amount or the occurrence of a specific event or events:

(a) Sales;

(b) Revenues;

(c) Operating income;

(d) Pre-tax income;

(e) Earnings before interest, taxes, depreciation and amortization (“EBITDA”);

(f) Gross margin;

(g) Return on equity;

(h) Return on capital;

(i) Earnings per share;

(j) Consolidated net income of the Company divided by the average consolidated
common stockholders equity;

(k) Cash and cash equivalents derived from either (i) net cash flow from
operations, or (ii) net cash flow from operations, financings and investing
activities;

(l) Adjusted operating cash flow return on income;

(m) Cost containment or reduction;

(n) Product development;

(o) Market share;

(p) Customer satisfaction;

(q) Employee satisfaction;

(r) The percentage increase in the market price of the Company’s common stock
over a stated period;

(s) Strategic transactions; and

(t) Individual business objectives.

2.29 Purchase Price. “Purchase Price” means the purchase price per Restricted
Share.

2.30 Restricted Stock. “Restricted Stock” means shares of Common Stock issued
pursuant to Article 7 hereof, subject to any restrictions and conditions as are
established pursuant to such Article 7.

2.31 Restricted Stock Award. “Restricted Stock Award” means either the issuance
of Restricted Stock or the grant of Restricted Stock Units, with or without
Dividend Equivalents, under the Plan.

2.32 Restricted Stock Award Agreement. “Restricted Stock Award Agreement” means
the written agreement entered into between the Company and a Participant
evidencing the issuance of Restricted Stock or the grant of Restricted Stock
Units or Dividend Equivalents under the Plan.

2.33 Restricted Stock Unit. “Restricted Stock Unit” means the right to receive
one share of Common Stock issued pursuant to Article 8 hereof, subject to any
restrictions and conditions as are established pursuant to such Article 8.

2.34 Section 409A Award. “Section 409A Award” has the meaning set forth in
Section 14.4.

2.35 Service Provider. “Service Provider” means a Consultant, employee,
non-employee Director of the Company or other natural person the Administrator
authorizes to become a Participant in the Plan and who provides services to
(i) the Company, (ii) an Affiliated Company, or (iii) any other business venture



--------------------------------------------------------------------------------

designated by the Administrator in which the Company (or any entity that is a
successor to the Company) or an Affiliated Company has a significant ownership
interest.

2.36 Stock Appreciation Right. A “Stock Appreciation Right” (also referred to as
an “SAR”) entitles the Participant to receive, in cash or Common Stock, value
equal to (or otherwise based on) the excess of: (a) the Fair Market Value of a
specified number of shares of Common Stock at the time of exercise; over (b) an
Exercise Price established by the Administrator at the time of grant.

2.37 Stock Payment. “Stock Payment” means a payment in the form of shares of
Common Stock.

2.38 10% Stockholder. “10% Stockholder” means a person who, as of a relevant
date, owns or is deemed to own (by reason of the attribution rules applicable
under Section 424(d) of the Code) stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company or of an Affiliated
Company.

ARTICLE 3

ELIGIBILITY

3.1 Incentive Options. Only employees of the Company or of an Affiliated Company
(including officers of the Company and members of the Board if they are
employees of the Company or of an Affiliated Company) are eligible to receive
Incentive Options under the Plan.

3.2 Nonqualified Options, Stock Appreciation Rights, Stock Payments and
Restricted Stock Awards. Employees of the Company or of an Affiliated Company,
officers of the Company and members of the Board (whether or not employed by the
Company or an Affiliated Company), and Service Providers are eligible to receive
Nonqualified Options, Stock Appreciation Rights, Stock Payments or acquire
Restricted Stock Awards under the Plan.

3.3 Section 162(m) Limitation. No employee of the Company or of an Affiliated
Company shall be eligible to be granted Awards covering more than 500,000 shares
of Common Stock during any calendar year. Notwithstanding the foregoing, in
connection with his or her initial service to the Company, an employee of the
Company or of an Affiliated Company shall be eligible to be granted Awards
covering up to 800,000 shares of Common Stock during the calendar year which
includes such individual’s initial service to the Company.

ARTICLE 4

PLAN SHARES

4.1 Shares Subject to the Plan. A total of 5,607,640 shares of Common Stock may
be issued under the Plan, subject to adjustment as to the number and kind of
shares pursuant to Section 4.3 hereof. For purposes of this limitation, in the
event that (a) all or any portion of any Award granted or offered under the Plan
can no longer under any circumstances be exercised or purchased, or (b) any
shares of Common Stock are reacquired by the Company which were initially the
subject of an Incentive Option Agreement, Nonqualified Option Agreement, or
Restricted Stock Award Agreement, the shares of Common Stock allocable to the
unexercised portion of such Option, or such Restricted Stock Award Agreement, or
the shares so reacquired, shall again be available for grant or issuance under
the Plan. Shares of Common Stock which are withheld in order to satisfy federal,
state or local tax liability (to the extent permitted by the Administrator)
shall not count against the above limit and shall again become available for
grant or issuance under the Plan. Additionally, only the number of shares of
Common Stock actually issued upon exercise of a Stock Appreciation Right shall
count against the above limit, and any shares which were designated to be used
for such purposes and were not in fact so used shall again become available for
grant or issuance under the Plan.

4.2 Additional Limitation on Incentive Stock Options. Subject to Section 4.3
hereof, the maximum number of shares of Common Stock that may be issued pursuant
to Options intended to be Incentive Stock Options shall be 5,607,640.



--------------------------------------------------------------------------------

4.3 Changes in Capital Structure. In the event that the outstanding shares of
Common Stock are hereafter increased or decreased or changed into or exchanged
for a different number or kind of shares or other securities of the Company by
reason of a recapitalization, stock split, reverse stock split, combination of
shares, reclassification, stock dividend, or other similar change in the capital
structure of the Company, then appropriate adjustments shall be made by the
Administrator to the aggregate number and kind of shares issuable thereafter
under this Plan, the number and kind of shares and the price per share subject
to outstanding Award Agreements and the limit on the number of shares under
Section 3.3 above, all in order to preserve, as nearly as practical, but not to
increase, the benefits to Participants.

ARTICLE 5

OPTIONS

5.1 Option Agreement. Each Option granted pursuant to this Plan shall be
evidenced by an Option Agreement that shall specify the number of shares subject
thereto, the Exercise Price per share, and whether the Option is an Incentive
Option or Nonqualified Option. As soon as is practical following the grant of an
Option, an Option Agreement shall be duly executed and delivered by or on behalf
of the Company to the Optionee to whom such Option was granted. Each Option
Agreement shall be in such form and contain such additional terms and
conditions, not inconsistent with the provisions of this Plan, as the
Administrator shall, from time to time, deem desirable, including, without
limitation, the imposition of any rights of first refusal and resale obligations
upon any shares of Common Stock acquired pursuant to an Option Agreement. Each
Option Agreement may be different from each other Option Agreement.

5.2 Exercise Price. The Exercise Price per share of Common Stock covered by each
Option shall be determined by the Administrator, subject to the following:
(a) the Exercise Price of an Incentive Option shall not be less than 100% of
Fair Market Value on the date the Incentive Option is granted, (b) the Exercise
Price for Nonqualified Options granted to Covered Employees shall not be less
than 100% of Fair Market Value on the date the Option is granted, and (c) if the
person to whom an Incentive Option is granted is a 10% Stockholder on the date
of grant, the Exercise Price shall not be less than 110% of Fair Market Value on
the date the Option is granted. However, an Option may be granted with an
exercise price lower than that set forth in the preceding sentence if such
Option is granted pursuant to an assumption or substitution for another option
in a manner satisfying the provisions of Section 424 of the Code.

5.3 Payment of Exercise Price. Payment of the Exercise Price shall be made upon
exercise of an Option and may be made, in the discretion of the Administrator,
subject to any legal restrictions, by: (a) cash; (b) check; (c) the surrender of
shares of Common Stock acquired pursuant to the exercise of an Option, which
surrendered shares shall be valued at Fair Market Value as of the date of such
exercise; (d) the waiver of compensation due or accrued to the Optionee for
services rendered; (e) a “same day sale” commitment from the Optionee and an
NASD Dealer whereby the Optionee irrevocably elects to exercise the Option and
to sell a portion of the shares so purchased to pay for the Exercise Price and
whereby the NASD Dealer irrevocably commits upon receipt of such shares to
forward the Exercise Price directly to the Company; or (f) any combination of
the foregoing methods of payment or any other consideration or method of payment
as shall be permitted by applicable law, including the Sarbanes-Oxley Act of
2002, as amended.

5.4 Term and Termination of Options. The term and provisions for termination of
each Option shall be as fixed by the Administrator, but no Option may be
exercisable more than ten (10) years after the date it is granted. An Incentive
Option granted to a person who is a 10% Stockholder on the date of grant shall
not be exercisable more than five (5) years after the date it is granted.

5.5 Vesting and Exercise of Options. Each Option shall vest and become
exercisable in one or more installments at such time or times and subject to
such conditions, including without limitation the achievement of specified
performance goals or objectives, as shall be determined by the Administrator.

5.6 Annual Limit on Incentive Options. To the extent required for “incentive
stock option” treatment under Section 422 of the Code, the aggregate Fair Market
Value (determined as of the time of grant) of the Common Stock, with respect to
which Incentive Options granted under this Plan and any other plan of the



--------------------------------------------------------------------------------

Company or any Affiliated Company become exercisable for the first time by an
Optionee during any calendar year, shall not exceed $100,000.

5.7 Nontransferability of Options. Except as otherwise provided in this
Section 5.7, Options shall not be assignable or transferable except by will, the
laws of descent and distribution or pursuant to a DRO entered by a court in
settlement of marital property rights, and during the life of the Optionee,
Options shall be exercisable only by the Optionee. At the discretion of the
Administrator and in accordance with rules it establishes from time to time,
Optionees may be permitted to transfer some or all of their Nonqualified Options
to one or more “family members,” which is not a “prohibited transfer for value,”
provided that (i) the Optionee (or such Optionee’s estate or representative)
shall remain obligated to satisfy all income or other tax withholding
obligations associated with the exercise of such Nonqualified Option; (ii) the
Optionee shall notify the Company in writing that such transfer has occurred and
disclose to the Company the name and address of the “family member” or “family
members” and their relationship to the Optionee, and (iii) such transfer shall
be effected pursuant to transfer documents in a form approved by the
Administrator. For purposes of the foregoing, the terms “family members” and
“prohibited transfer for value” have the meaning ascribed to them in the General
Instructions to Form S-8 (or any successor form) promulgated under the
Securities Act of 1933, as amended.

5.8 Rights as Stockholder. An Optionee or permitted transferee of an Option
shall have no rights or privileges as a stockholder with respect to any shares
covered by an Option until such Option has been duly exercised and certificates
representing shares purchased upon such exercise have been issued to such
person.

5.9 Unvested Shares. The Administrator shall have the discretion to grant
Options which are exercisable for unvested shares of Common Stock. Should the
Optionee cease being an employee, a Service Provider, an officer, director or
Consultant of the Company while owning such unvested shares, the Company shall
have the right to repurchase, at the exercise price paid per share, any or all
of those unvested shares. The terms upon which such repurchase right shall be
exercisable (including the period and procedure for exercise and the appropriate
vesting schedule for the purchased shares) shall be established by the
Administrator and set forth in the document evidencing such repurchase right.

ARTICLE 6

STOCK APPRECIATION RIGHTS (“SARs”)

6.1 Grant of Stock Appreciation Rights. A Stock Appreciation Right may be
granted to any Participant selected by the Administrator. Stock Appreciation
Rights may be granted on a basis that allows for the exercise of the right by
the Participant or that provides for the automatic payment of the right upon a
specified date or event. Stock Appreciation Rights shall be exercisable or
payable at such time or times and upon conditions as may be approved by the
Administrator, provided that the Administrator may accelerate the exercisability
or payment of a Stock Appreciation Right at any time.

6.2 Vesting of Stock Appreciation Rights. Each Stock Appreciation Right shall
vest and become exercisable in one or more installments at such time or times
and subject to such conditions, including without limitation the achievement of
specified performance goals or objectives established with respect to one or
more Performance Criteria, as shall be determined by the Administrator. A Stock
Appreciation Right will be exercisable or payable at such time or times as
determined by the Administrator, provided that the maximum term of a Stock
Appreciation Right shall be ten (10) years from the date of grant. The base
price of a Stock Appreciation Right shall be determined by the Administrator in
its sole discretion; provided, however, that the base price per share of any
Stock Appreciation Right shall not be less than one hundred percent (100%) of
the Fair Market Value of the shares of Common Stock on the date of grant.

6.3 Payment of Stock Appreciation Rights. A Stock Appreciation Right will
entitle the holder, upon exercise or other payment of the Stock Appreciation
Right, as applicable, to receive an amount determined by multiplying: (i) the
excess of the Fair Market Value of a share of Common Stock on the date of
exercise or payment of the Stock Appreciation Right over the base price of such
Stock Appreciation Right, by (ii) the number of shares as to which such Stock
Appreciation Right is exercised or paid. Payment of the



--------------------------------------------------------------------------------

amount determined under the foregoing shall be made either in cash or in shares
of Common Stock, as determined by the Administrator in its discretion. If
payment is made in shares of Common Stock, such shares shall be valued at their
Fair Market Value on the date of exercise or payment, subject to applicable tax
withholding requirements and to such conditions, as are set forth in this Plan
and the applicable Stock Appreciation Rights Award Agreement.

6.4 Nontransferability of Stock Appreciation Rights. Except as otherwise
provided in this Section 6.4, Stock Appreciation Rights shall not be assignable
or transferable except by will, the laws of descent and distribution or pursuant
to a DRO entered by a court in settlement of marital property rights, and during
the life of the Stock Appreciation Rights Holder, Stock Appreciation Rights
shall be exercisable only by the Stock Appreciation Rights Holder. At the
discretion of the Administrator and in accordance with rules it establishes from
time to time, Stock Appreciation Rights Holders may be permitted to transfer
some or all of their Stock Appreciation Rights to one or more “family members,”
which is not a “prohibited transfer for value,” provided that (i) the Stock
Appreciation Rights Holder (or such holder’s estate or representative) shall
remain obligated to satisfy all income or other tax withholding obligations
associated with the exercise of such Stock Appreciation Right; (ii) the Stock
Appreciation Rights Holder shall notify the Company in writing that such
transfer has occurred and disclose to the Company the name and address of the
“family member” or “family members” and their relationship to the holder, and
(iii) such transfer shall be effected pursuant to transfer documents in a form
approved by the Administrator. For purposes of the foregoing, the terms “family
members” and “prohibited transfer for value” have the meaning ascribed to them
in the General Instructions to Form S-8 (or any successor form) promulgated
under the Securities Act of 1933, as amended.

ARTICLE 7

RESTRICTED STOCK

7.1 Issuance of Restricted Stock. The Administrator shall have the right to
issue, pursuant to this Plan and at a Purchase Price determined by the
Administrator, shares of Common Stock subject to such terms, restrictions and
conditions as the Administrator may determine at the time of grant. Such
conditions may include, but are not limited to, continued employment or the
achievement of specified performance goals or objectives established by the
Administrator with respect to one or more Performance Criteria, which require
the Administrator to certify in writing whether and the extent to which such
performance goals were achieved before such restrictions are considered to have
lapsed.

7.2 Restricted Stock Award Agreements. A Participant shall have no rights with
respect to the shares of Restricted Stock covered by a Restricted Stock Award
Agreement until the Participant has paid the full Purchase Price, if any, to the
Company in the manner set forth in Section 7.3(b) hereof and has executed and
delivered to the Company the applicable Restricted Stock Award Agreement. Each
Restricted Stock Award Agreement shall be in such form, and shall set forth the
Purchase Price, if any, and such other terms, conditions and restrictions of the
Restricted Stock Award Agreement, not inconsistent with the provisions of this
Plan, as the Administrator shall, from time to time, deem desirable. Each such
Restricted Stock Award Agreement may be different from each other Restricted
Stock Award Agreement.

7.3 Purchase Price.

(a) Amount. Restricted Stock may be issued to Participants for such
consideration as is determined by the Administrator in its sole discretion,
including no consideration or such minimum consideration as may be required by
applicable law.

(b) Payment. Payment of the Purchase Price, if any, may be made, in the
discretion of the Administrator, subject to any legal restrictions, by:
(a) cash; (b) check; (c) the surrender of shares of Common Stock owned by the
Participant, which surrendered shares shall be valued at Fair Market Value as of
the date of such acceptance; (d) the cancellation of indebtedness of the Company
to the Participant; (e) the waiver of compensation due or accrued to the
Participant for services rendered; or (f) any combination of the foregoing
methods of payment or any other consideration or method of payment as shall be
permitted by applicable law. If payment for shares of Restricted Stock is made
by promissory note, any cash dividends paid with respect to the Restricted Stock
may be applied, in the discretion of the Administrator, to repayment of such
note.



--------------------------------------------------------------------------------

7.4 Vesting of Restricted Stock. The Restricted Stock Award Agreement shall
specify the date or dates, the performance goals, if any, established by the
Administrator with respect to one or more Performance Criteria that must be
achieved, and any other conditions on which the Restricted Stock may vest.

7.5 Rights as a Stockholder. Upon complying with the provisions of Sections 7.2
and 7.3 hereof, a Participant shall have the rights of a stockholder with
respect to the Restricted Stock acquired pursuant to a Restricted Stock Award
Agreement, including voting and dividend rights, subject to the terms,
restrictions and conditions as are set forth in such Restricted Stock Award
Agreement. Unless the Administrator shall determine otherwise, certificates
evidencing shares of Restricted Stock shall remain in the possession of the
Company until such shares have vested in accordance with the terms of the
Restricted Stock Award Agreement.

7.6 Restrictions. Shares of Restricted Stock may not be sold, pledged or
otherwise encumbered or disposed of and shall not be assignable or transferable
except by will, the laws of descent and distribution or pursuant to a DRO
entered by a court in settlement of marital property rights, except as
specifically provided in the Restricted Stock Award Agreement or as authorized
by the Administrator. In the event of termination of a Participant’s employment,
service as a director of the Company or Service Provider status for any reason
whatsoever (including death or disability), the Restricted Stock Award Agreement
may provide, in the discretion of the Administrator, that the Company may, at
the discretion of the Administrator, exercise a Repurchase Right to repurchase
at the original Purchase Price the shares of Restricted Stock that have not
vested as of the date of termination.

ARTICLE 8

RESTRICTED STOCK UNITS

8.1 Grants of Restricted Stock Units and Dividend Equivalents. The Administrator
shall have the right to grant, pursuant to this Plan, Restricted Stock Units and
Dividend Equivalents, subject to such terms, restrictions and conditions as the
Administrator may determine at the time of grant. Such conditions may include,
but are not limited to, continued employment or the achievement of specified
performance goals or objectives established by the Administrator with respect to
one or more Performance Criteria, which require the Administrator to certify in
writing whether and the extent to which such performance goals were achieved
before such restrictions are considered to have lapsed.

8.2 Purchase Price.

(a) Amount. Restricted Stock Units may be issued to Participants for such
consideration as is determined by the Administrator in its sole discretion,
including no consideration or such minimum consideration as may be required by
applicable law.

(b) Payment. Payment of the Purchase Price, if any, may be made, in the
discretion of the Administrator, subject to any legal restrictions, by:
(a) cash; (b) check; (c) the surrender of shares of Common Stock owned by the
Participant, which surrendered shares shall be valued at Fair Market Value as of
the date of such acceptance; (d) the cancellation of indebtedness of the Company
to the Participant; (e) the waiver of compensation due or accrued to the
Participant for services rendered; or (f) any combination of the foregoing
methods of payment or any other consideration or method of payment as shall be
permitted by applicable law.

8.3 Vesting of Restricted Stock Units and Dividend Equivalents. The Restricted
Stock Award Agreement shall specify the date or dates or the performance goals,
if any, established by the Administrator with respect to one or more Performance
Criteria that must be achieved, and any other conditions on which the Restricted
Stock Units and Dividend Equivalents may vest.

8.4 Rights as a Stockholder. Holders of Restricted Stock Units shall not be
entitled to vote or to receive dividends unless or until they become owners of
the shares of Common Stock pursuant to their Restricted Stock Award Agreement
and the terms and conditions of the Plan.



--------------------------------------------------------------------------------

8.5 Restrictions. Restricted Stock Units and Dividend Equivalents may not be
sold, pledged or otherwise encumbered or disposed of and shall not be assignable
or transferable except by will, the laws of descent and distribution or pursuant
to a DRO entered by a court in settlement of marital property rights, except as
specifically provided in the Restricted Stock Award Agreement or as authorized
by the Administrator. In the event of termination of a Participant’s employment,
service as a director of the Company or Service Provider status for any reason
whatsoever (including death or disability), the Restricted Stock Award Agreement
may provide that all Restricted Stock Units and Dividend Equivalents that have
not vested as of such date shall be automatically forfeited by the Participant.
However, if, with respect to such unvested Restricted Stock Units the
Participant paid a Purchase Price, the Administrator shall have the right,
exercisable at the discretion of the Administrator, to exercise a Repurchase
Right to cancel such unvested Restricted Stock Units upon payment to the
Participant of the original Purchase Price. The Participant shall forfeit such
unvested Restricted Stock Units upon the Administrator’s exercise of such right.

ARTICLE 9

STOCK PAYMENT AWARDS

9.1 Grant of Stock Payment Awards. A Stock Payment award may be granted to any
Participant selected by the Administrator. A Stock Payment award may be granted
for past services, in lieu of bonus or other cash compensation, as directors’
compensation or for any other valid purpose as determined by the Administrator.
A Stock Payment award granted to a Participant represents shares of Common Stock
that are issued without restrictions on transfer and other incidents of
ownership and free of forfeiture conditions, except as otherwise provided in the
Plan and the Award Agreement. The Administrator may, in connection with any
Stock Payment award, provide that no payment is required, or require the payment
by the Participant of a specified purchase price.

9.2 Rights as Stockholder. Subject to the foregoing provisions of this Article 9
and the applicable Award Agreement, upon the issuance of the Common Stock under
a Stock Payment award the Participant shall have all rights of a stockholder
with respect to the shares of Common Stock, including the right to vote the
shares and receive all dividends and other distributions paid or made with
respect thereto.

ARTICLE 10

ADMINISTRATION OF THE PLAN

10.1 Administrator. Authority to control and manage the operation and
administration of the Plan shall be vested in the Board, which may delegate such
responsibilities in whole or in part to a committee consisting of two (2) or
more members of the Board (the “Committee”). Members of the Committee may be
appointed from time to time by, and shall serve at the pleasure of, the Board.
The Board may limit the composition of the Committee to those persons necessary
to comply with the requirements of Section 162(m) of the Code and Section 16 of
the Exchange Act. As used herein, the term “Administrator” means the Board or,
with respect to any matter as to which responsibility has been delegated to the
Committee, the term Administrator shall mean the Committee. Notwithstanding the
foregoing, the Administrator may delegate, to one or more officers of the
Company, its powers under Section 10.2 of the Plan below, to the extent
permitted by Section 157(c) of the Delaware General Corporation Law and any
other applicable law.

10.2 Powers of the Administrator. In addition to any other powers or authority
conferred upon the Administrator elsewhere in the Plan or by law, the
Administrator shall have full power and authority: (a) to determine the persons
to whom, and the time or times at which, Awards shall be granted, the number of
shares to be represented by each Award, and the consideration to be received by
the Company upon the exercise and/or vesting of such Awards; (b) to interpret
the Plan; (c) to create, amend or rescind rules and regulations relating to the
Plan; (d) to determine the terms, conditions and restrictions contained in, and
the form of, Award Agreements; (e) to determine the identity or capacity of any
persons who may be entitled to exercise a Participant’s rights under any Award
Agreement under the Plan; (f) to correct any defect or supply any omission or
reconcile any inconsistency in the Plan or in any Award Agreement; (g) to
accelerate the vesting of any Award or release or waive any repurchase rights of
the Company with respect



--------------------------------------------------------------------------------

to Restricted Stock Awards; (h) to extend the expiration date of any Option;
(i) to amend outstanding Award Agreements to provide for, among other things,
any change or modification which the Administrator could have included in the
original Agreement or in furtherance of the powers provided for herein; and
(j) to make all other determinations necessary or advisable for the
administration of the Plan, but only to the extent not contrary to the express
provisions of the Plan. Any action, decision, interpretation or determination
made in good faith by the Administrator in the exercise of its authority
conferred upon it under the Plan shall be final and binding on the Company and
all Participants. To the extent permitted by applicable law, the Administrator
may from time to time delegate to a delegatee of one or more members of the
Board or one or more officers of the Company the authority to grant or amend
Awards to Participants other than (a) senior executives of the Company who are
subject to Section 16 of the Exchange Act, (b) Covered Employees, or
(c) officers of the Company (or members of the Board) to whom authority to grant
or amend Awards has been delegated hereunder. Any delegation hereunder shall be
subject to the restrictions and limits that the Administrator specifies at the
time of such delegation, and the Administrator may at any time rescind the
authority so delegated or appoint a new delegatee.

10.3 Limitation on Liability. No employee of the Company or member of the Board
or Committee shall be subject to any liability with respect to duties under the
Plan unless the person acts fraudulently or in bad faith. To the extent
permitted by law, the Company shall indemnify each member of the Board or
Committee, and any employee of the Company with duties under the Plan, who was
or is a party, or is threatened to be made a party, to any threatened, pending
or completed proceeding, whether civil, criminal, administrative or
investigative, by reason of such person’s conduct in the performance of duties
under the Plan.

ARTICLE 11

CHANGE IN CONTROL

11.1 Change in Control. In order to preserve a Participant’s rights in the event
of a Change in Control of the Company:

(a) The Administrator shall have the discretion to provide in each Award
Agreement the terms and conditions that relate to (i) vesting of such Award in
the event of a Change in Control, and (ii) assumption of such Awards or issuance
of comparable securities under an incentive program in the event of a Change in
Control. The aforementioned terms and conditions may vary in each Award
Agreement.

(b) If the terms of an outstanding Option Agreement provide for accelerated
vesting in the event of a Change in Control, or to the extent that an Option is
vested and not yet exercised, the Administrator in its discretion may provide,
in connection with the Change in Control transaction, for the purchase or
exchange of each Option for an amount of cash or other property having a value
equal to the difference (or “spread”) between: (x) the value of the cash or
other property that the Participant would have received pursuant to the Change
in Control transaction in exchange for the shares issuable upon exercise of the
Option had the Option been exercised immediately prior to the Change in Control,
and (y) the Exercise Price of the Option.

(c) If the terms of an outstanding Stock Appreciation Right provide for
accelerated vesting in the event of a Change in Control, or to the extent that a
Stock Appreciation Right is vested and not yet exercised, the Administrator in
its discretion may provide, in connection with the Change in Control
transaction, for the purchase or exchange of each Stock Appreciation Right for
an amount of cash or other property having a value equal to the value of the
cash or other property that the Participant would have received pursuant to the
Change in Control transaction in exchange for the shares issuable upon exercise
of the Stock Appreciation Right had the Stock Appreciation Right been exercised
immediately prior to the Change in Control.

(d) Outstanding Options and Stock Appreciation Rights shall terminate and cease
to be exercisable upon consummation of a Change in Control except to the extent
that the Options or Stock Appreciation Rights are assumed by the successor
entity (or parent thereof) pursuant to the terms of the Change in Control
transaction.



--------------------------------------------------------------------------------

(e) The Administrator shall cause written notice of a proposed Change in Control
transaction to be given to Participants not less than fifteen (15) days prior to
the anticipated effective date of the proposed transaction.

ARTICLE 12

AMENDMENT AND TERMINATION OF THE PLAN

12.1 Amendments. Subject to applicable law, including NASD stockholder approval
requirements, the Board may from time to time alter, amend, suspend or terminate
the Plan in such respects as the Board may deem advisable. No such alteration,
amendment, suspension or termination shall be made which shall substantially
affect or impair the rights of any Participant under an outstanding Award
Agreement without such Participant’s consent. The Board may alter or amend the
Plan to comply with requirements under the Code relating to Incentive Options or
other types of options which give Optionees more favorable tax treatment than
that applicable to Options granted under this Plan as of the date of its
adoption. Upon any such alteration or amendment, any outstanding Option granted
hereunder may, if the Administrator so determines and if permitted by applicable
law, be subject to the more favorable tax treatment afforded to an Optionee
pursuant to such terms and conditions.

12.2 Plan Termination. Unless the Plan shall theretofore have been terminated,
the Plan shall terminate on the tenth (10th) anniversary of the Effective Date
and no Awards may be granted under the Plan thereafter, but Award Agreements
then outstanding shall continue in effect in accordance with their respective
terms.

ARTICLE 13

TAX WITHHOLDING

13.1 Tax Withholding. The Company shall have the power to withhold, or require a
Participant to remit to the Company in cash, an amount sufficient to satisfy any
applicable Federal, state, and local tax withholding requirements with respect
to any Options exercised, any Restricted Stock issued, or any other Award issued
under the Plan. To the extent permissible under applicable tax, securities and
other laws, the Administrator may, in its sole discretion and upon such terms
and conditions as it may deem appropriate, permit a Participant to satisfy his
or her obligation to pay any such tax, in whole or in part, up to an amount
determined on the basis of the highest marginal tax rate applicable to such
Participant, by (a) directing the Company to apply shares of Common Stock to
which the Participant is entitled as a result of the exercise of an Option or as
a result of the purchase of or lapse of restrictions on Restricted Stock, or
(b) delivering to the Company shares of Common Stock owned by the Participant.
The shares of Common Stock so applied or delivered in satisfaction of the
Participant’s tax withholding obligation shall be valued at their Fair Market
Value as of the date of measurement of the amount of income subject to
withholding.

ARTICLE 14

MISCELLANEOUS

14.1 Repricings Not Permitted. Notwithstanding anything herein to the contrary,
the Administrator shall not have the authority to cause an adjustment to the
Exercise Price of any outstanding Options or SARs (a “Repricing”), unless such
Repricing is approved by a majority of the Company’s stockholders entitled to
vote on such matter.

14.2 Benefits Not Alienable. Other than as provided above, benefits under the
Plan may not be assigned or alienated, whether voluntarily or involuntarily. Any
unauthorized attempt at assignment, transfer, pledge or other disposition shall
be without effect.

14.3 No Enlargement of Employee Rights. This Plan is strictly a voluntary
undertaking on the part of the Company and shall not be deemed to constitute a
contract between the Company and any Participant to be consideration for, or an
inducement to, or a condition of, the employment of any Participant. Nothing



--------------------------------------------------------------------------------

contained in the Plan shall be deemed to give the right to any Participant to be
retained as an employee of the Company or any Affiliated Company or to interfere
with the right of the Company or any Affiliated Company to discharge any
Participant at any time.

14.4 Awards subject to Code Section 409A. Any Award that constitutes, or
provides for, a deferral of compensation subject to Section 409A of the Code (a
“Section 409A Award”) shall satisfy the requirements of Section 409A of the
Code, to the extent applicable as determined by the Administrator. The Award
Agreement with respect to a Section 409A Award shall incorporate the terms and
conditions required by Section 409A of the Code. If any deferral of compensation
is to be permitted in connection with a 409A Award, the Administrator shall
establish rules and procedures relating to such deferral in a manner intended to
comply with the requirements of Section 409A of the Code, including, without
limitation, the time when an election to defer may be made, the time period of
the deferral and the events that would result in payment of the deferred amount,
the interest or other earnings attributable to the deferral and the method of
funding, if any, attributable to the deferred amount.

14.5 Application of Funds. The proceeds received by the Company from the sale of
Common Stock pursuant to Option Agreements and Restricted Stock Award
Agreements, except as otherwise provided herein, will be used for general
corporate purposes.

14.6 Annual Reports. During the term of this Plan, the Company will furnish to
each Optionee who does not otherwise receive such materials, copies of all
reports, proxy statements and other communications that the Company distributes
generally to its stockholders.